            Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 1 of 14


                              UNITED STATES DISTRICT COURT FOR
                               THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION

 PALMER HOLDINGS and INVESTMENTS,
 INC. d/b/a PALMER’S DELIS AND
 MARKETS, BREADWORKS and SUNSET                            Case No. 4:20-cv-00154-CRW-CFB
 GOLD

                Plaintiffs,
 v.

 INTEGRITY INSURANCE COMPANY and                     FIRST AMENDED AND SUBSTITUTED
 INEGRITY PROPERTY & CASUALTY                        COMPLAINT AND JURY DEMAND
 INSURANCE COMPANY,

                Defendants.


       COME NOW the Plaintiffs, and for their First Amended and Substituted Complaint and Jury

Demand state as follows:

                                   PARTIES AND JURISDICTION

       1.       This Petition is for a civil action in which Plaintiffs seek to recover damages for breach

of contract and bad faith caused by Defendants’ denial of a business interruption insurance claim, and

further seek declaratory relief regarding the coverage provided under Plaintiffs’ insurance policy.

       2.       Plaintiff Palmer Holdings and Investments, Inc., is an Iowa corporation whose principal

place of business is Polk County, Iowa.

       3.       Palmer Holdings and Investments, Inc. owns, operates and manages various food and

beverage restaurants primarily located in Polk County, including Palmer’s Delis and Markets,

Breadworks and Sunset Gold.

       4.       Upon information and belief, Integrity Insurance Company and Integrity Property &

Casualty Insurance Company are authorized to sell property casualty insurance in Iowa.

       5.       That both Defendants are listed as being licensed in Iowa and have the same address at

P. O. Box 539, 2121 East Capitol Drive, Appleton, WI 54911.
            Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 2 of 14


       6.       The insurance policy at issue was purchased and primarily to be enforced and

interpreted in Polk County, Iowa.

       7.       The damages giving rise to this Petition are sufficient to meet the jurisdictional

requirements for the amount in controversy.

       8.       Jurisdiction is conferred upon this Court pursuant to 28 U.S.C 1332(a)(1).

       9.       Venue is conferred pursuant to 28 U.S.C. 1391.

                                      FACTUAL BACKGROUND

       10.      To protect its businesses in the event they suddenly had to suspend operations for

reasons outside of their control, Plaintiffs purchased Businessesowners’ Coverage that included both

Business Income and Civil authority insurance coverage from Illinois Casualty Company.

       11.      In return for the payment of premiums, Defendants individually or collectively caused

to be issued a business interruption and loss of income policy to the Plaintiffs on October 1, 2019,

policy number BP2767901 01.

       12.      The policy is an “all-risk” policy which covers all risks of loss except for those risks

that are expressly and specifically excluded.

       13.      The policy in question was a blanket business personal property coverage form

providing for coverage that would pay for “direct physical loss of or damage to Covered Property at

the premises described in the Declarations caused by or resulting from any Covered Cause of Loss.

       14.      The Businessowner’s’ Coverage Form, Form No. BP 00 03 01 10, includes coverage for

Business Income and Civil Authority.

       15.      Defendant’s Businessowners’’ Coverage Form is a form policy drafted by the Insurance

Services Office, Inc. (“ISO”).

       16.      The provisions and exclusions are not the product of discussions or negotiations

between Defendant and the Plaintiffs. Rather, the exclusions in the all-risk policy consist of

                                                     2
            Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 3 of 14


standardized language and terms that have been developed by the insurance industry through its trade

association, the ISO, and are used industry and nationwide.

       17.      The Business Income provision in the Policies requires Defendant to “pay for the actual

loss of business income sustained due to the necessary suspension of operations during the ‘period of

restoration.’ The suspension must be caused by direct physical loss of or damage to the property at the

described premises. The loss or damage must be caused by or result from a Covered Cause of Loss.”

       18.      The policies also provide “Extra Expense” coverage, which promises to pay the expense

incurred to minimize the suspension of business and to continue operations.

       19.      In addition, the Policies provide separate “Civil Authority” coverage, which promises to

pay for actual loss of Business Income and necessary Extra Expense caused by the action of a civil

authority that prohibits access to the described premises.

       20.      The policies do not define the phrase “direct physical loss of or damage to….”, nor do

they define “direct”, “physical”, “loss”, or “damage” individually.

       21.      The use of the disjunctive “or” in the phrase “direct physical loss of or damage to”

means that coverage is triggered if either a physical loss of property or damage to property occurs.

       22.      The Policies’ use of the disjunctive “or” between the terms “physical loss” and

“damage” necessarily means that either a “loss” or “damage” is required, and that “loss” is distinct

from “damage.”

       23.      The Policies do not state or otherwise define “loss” to require an actual alteration of

property.

       24.      At the time Plaintiffs purchased the Policies, courts had held on numerous occasions

that any condition making it impossible to use property for its intended use constituted “physical loss

or damage to property.”




                                                     3
         Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 4 of 14


                                                   COVID-19

       25.     In December 2019, an outbreak of illness known as Covid-19 caused by a novel

coronavirus formally known as SARS-CoV-2 was first identified in Whuan, Hebei Province, China.

       26.     In an event that has not occurred in more than a century, a pandemic of global

proportions then ensued, with the virus quickly spreading to Europe and then to the United States.

       27.     From the first reported case in the United States in January 2020 to the present, the

impact of the virus and the resulting disease has been staggering on life and property.

       28.     On February 26, 2020, the Centers for Disease Control and Prevention (the "CDC")

warned that community transmission of the disease existed in the United States. The virus was

spreading with no ability to trace the origins of new infections.1

       29.     Moreover, the nature of the virus has made its containment particularly challenging.

Numerous scientific studies and articles have concluded the virus spreads when droplets from an

infected person land on objects and surfaces and then, after contacting the infected objects and

surfaces, other individuals touch their eyes, noses, or mouths.

       30.     Per the CDC and World Health Organization (the "WHO"), a person may become

infected by: (1) coming into close contact (about 6 feet) with a person who has COVID-19; (2)

absorbing respiratory droplets when an infected person talks, sneezes, or coughs; or (3) touching

surfaces or objects that have the virus on them and then touching his or her mouth, eyes, or nose.2




1
 CDC Confirms Possible Instance of Community Spread of COVID-19 in U.S., Centers for Disease
Control and Prevention, https://www.cdc.gov/media/releases/2020/s0226-Covid-19-spread.html (last
visited August 15, 2020).
2
 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (last visited
August 15, 2020).
                                                     4
          Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 5 of 14


        31.      Besides being deadly, the virus is challenging to contain because infected individuals

can be asymptomatic-and thus unaware that they might be spreading the virus through the mere

touching of objects and surfaces.

        32.      Studies have estimated that more than 40% of infected individuals may never develop

any symptoms.3

        33.      Even individuals who appear healthy and present no identifiable symptoms of the

disease will still spread the virus by merely breathing, speaking, or touching objects and surfaces.

        34.      Though droplets carrying the virus are not visible, they are nonetheless physical objects

that attach to and cause harm to property.

        35.      Unlike many other viruses that are unable to survive for long periods of time outside the

body, the novel coronavirus is resilient and can survive on surfaces for days and even weeks.4

        36.      On March 11, 2020, the World Health Organization declared Covid-19 a pandemic.5

        37.      On March 13, 2020, the federal government declared a national emergency. Three days

later, the CDC and members of the national Coronavirus Task Force issued public guidance, styled as

"30 Days to Slow the Spread," that advocated for the first time far-reaching social-distancing

measures, such as working from home; avoiding shopping trips and gatherings of more than 10 people;

and staying away from bars, restaurants, and food courts.




3
 Erika Edwards, Asymptomatic COVID-19 Cases May Be More Common Than Suspected, NBC
News (May 27, 2020, 12:43 PM), https://www.nbcnews.com/health/health-news/asymptomatic-
covid19-cases-may-be-more-common-suspected-n1215481 (last visited August 15, 2020).
4
 Public Health Responses to COVID-19 Outbreaks on Cruise Ships-Worldwide, February-March
2020, Centers for Disease Control and Prevention,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm (last visited August 15, 2020).
5
 https://www.who.int/emergencies/diseases/novel-coronavirus-2019/interactive-timeline/#! (last accessed on August 15,
2020).
                                                          5
          Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 6 of 14


                           PLAINTIFFS’ CLAIMS FOR INSURANCE BENEFITS

         38.   On March 17, 2020, Iowa Governor Kim Reynolds issued a proclamation closing all

bars and restaurants from dine-in or in-person service.

         39.   The proclamation did not mandate the closing of or impact other stores and businesses,

such as grocery stores, gas stations, and golf courses. Other businesses that provided service to

Plaintiffs were, however, closed.

         40.   The action of this Civil Authority resulted in the necessary suspension of Plaintiffs’

operations as they economically could not operate their businesses solely on a take-out or delivery

basis.

         41.   The proclamation caused “direct physical loss of or damage to” Plaintiffs’ covered

property under the Policy by precluding Plaintiffs from conducting their operations, precluding

customers from patronizing the business, and otherwise frustrating the intended purposed of Plaintiffs’

businesses, all thereby causing the necessary suspension of operations during a period of restoration.

         42.   Governor Reynolds’ March 17, 2020 Order prohibited access to Plaintiff’s Covered

Property, and the area immediately surrounding the Covered Property, in response to dangerous physical

conditions resulting in and from a Covered Cause of Loss.

         43.   Losses caused by COVID-19 and/or the Governor Reynolds’ proclamation triggered the

Business Income, Extra Expense, and Civil Authority provisions of the Policy.

         44.   As a result of Governor Reynolds’ Proclamation, Plaintiffs have been forced to

terminate approximately 117 employees who were employed by the insured facilities.

         45.   Plaintiffs, in an effort to mitigate their income losses, have attempted to provide curb

service, take-out services, or deliveries at three of the insured facilities that have not proven to be

financially sustainable.




                                                      6
            Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 7 of 14


        46.     Plaintiffs collectively have incurred a loss of net income in excess of $50,000 per month

and will continue to incur loss of that amount until such time as they are able to completely and fully

open.


        47.     Palmer Holdings and Investments, Inc., and all insureds under policy BP-2767901 01,

with the assistance of Plaintiffs’ insurance broker, Holmes Murphy & Associates of Waukee, Iowa,

submitted a claim for a loss as a result of the Governor of the State of Iowa issuing an Order closing

restaurants and food and beverage businesses throughout the State of Iowa.

        48.     Plaintiffs have fully complied with their obligations under the policy.

        49.     On April 8, 2020 Palmer Holdings and Investments, Inc. received a letter from Integrity

Insurance Company stating that Integrity had completed their investigation and have determined that

there would be no coverage under the applicable policy for the claim. The denial-of-coverage letter is

attached hereto and made a part of the allegations of the Petition.

        50.     The purported reason for the denial of coverage as set forth in the declination letter is

the policy’s exclusion of loss due to a virus, and because there was no “direct physical damage” to

property.

        51.     No one behalf of Defendants in any manner investigated any of the insured facilities to

determine whether the corona virus or any other virus was present in any of the insured facilities.

        52.     Plaintiffs have no knowledge of any of the insured facilities being infected with the

corona virus or any other virus, nor are they aware of any employee or customer having contracted the

corona virus or any other virus at any of the facilities at any time.

        53.     That Plaintiffs paid premiums of $18,185.00 for business loss policy.

                                           THE VIRUS EXCLUSION

        54.     Defendant’s denial of Plaintiffs’ claims relied in part on an exclusion contained in the

Policies regard “Loss Due to Virus or Bacteria” (the “Virus Exclusion”).
                                                      7
            Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 8 of 14


        55.     In 2006, the two major insurance industry trade groups, Insurance Services Office, Inc.

(“ISO”) and the American Association of Insurance Services (“AAIS”) represented hundreds of

insurers in a national effort so seek approval from state insurance regulators for the adoption of the

Virus Exclusion.

        56.     In their filings with the various state regulators, on behalf of insurers, ISO and AAIS

represented that the adoption of the Virus Exclusion was only meant to “clarify” that coverage for

“disease-causing agents” has never been in effect and was never intended to be included in property

policies.

        57.     In its “ISO Circular” dated July 6, 2006 entitled “New Endorsements Filed to Address

Exclusion of Loss Due to Virus or Bacteria”, ISO represented to state regulatory bodies that: “While

property policies have not been a source of recovery for losses involving contamination by disease-

causing agents, the specter of pandemic or hitherto unorthodox transmission of infectious material

raises the concern that insurers employing such policies may face claims in which there are efforts to

expand coverage to create sources of recovery for such losses, contrary to policy intent.”

https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-2006-175-

Virus.pdf (last accessed August 16, 2020)

        58.     Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented: “Property policies have not been, nor were they intended to be, a source of recovery for

loss, cost or expense caused by disease-causing agents. With the possibility of a pandemic, there is

concern that claims may result in efforts to expand coverage to create recovery for loss where no

coverage was originally intended….This endorsement clarifies that loss, cost, or expense caused by,

resulting from, or relating to any virus, bacterium, or other microorganism that causes disease, illness,

or physical distress or that is capable of causing disease, illness, or physical distress is excluded.”




                                                      8
         Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 9 of 14


https://www.uphelp.org/sites/default/files/attachments/aais_virus_or_bacteria_filing_memo_ap.pdf

(last accessed August 16, 2020).

       59.     The foregoing representations made by the insurance industry justifying the inclusion of

the Virus Exclusion were false.

       60.     By 2006, the time of the state applications to approve the Virus Exclusion, courts had

repeatedly found that property insurance policies covered claims involving disease-causing agents.

       61.     In securing approval for the adoption of the Virus Exclusion by misrepresenting to the

state regulators that the Virus Exclusion would not change the scope of coverage, but rather just clarify

existing coverage, the insurance industry effectively narrowed the scope of the insuring agreement

without a commensurate reduction in premiums charged.

       62.     Based on information and belief, Defendant directly or indirectly participated in the

insurance industry’s efforts to effect state Insurance Commissioners, including the State of Iowa’s

Insurance Commissioner, to approve the suggested virus exclusion.

       63.     Defendant incorporated suggested provisions of the Insurance Services Office, Inc. into

the policy issued to Plaintiffs, including the definition of covered losses, Civil Authority, and virus

exclusions.



                               COUNT I
   DECLARATORY JUDGMENT AGAINST INTEGRITY INSURANCE COMPANY and
         INTEGRITY PROPERTY & CASUALTY INSURANCE COMPANY
   PURSUANT TO IOWA RULES OF CIVIL PROCEDURE 1.1101/FEDERAL RULES OF
                      CIVIL PROCEDURE 56 AND 57

       64.     Plaintiffs re-allege all of the above paragraphs 1 through 63 as if fully set forth herein.

       65.     Plaintiffs claim damages that are covered under the business interruption and loss of

income policy issued by the Defendants, including claims under the Business Income, Extra Expense,

and Civil Authority provisions.

                                                     9
         Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 10 of 14


        66.      Defendants have denied coverage under policy BP 2767901 01.

        67.      An actual justiciable controversy exists between the Plaintiffs and Defendants with

regard to whether the loss claimed by Plaintiffs is covered under the policy that has been issued to

Plaintiffs.

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in its favor and

against the Defendants, including the relief of:

        a. Entering a Declaratory Judgment acknowledging the rights of the Plaintiffs and obligation

              of the Defendants under the policy and declaring that the loss claimed by the Plaintiffs is

              covered under policy BP 2767901 01;

        b. Estopping Defendant from reliance on the Virus Exclusion in support of its denial of

              coverage based on the false and misleading pretense in which the Virus Exclusion was

              allowed to be included in the Policies; and

        c. Ordering payment of loss of income as substantiated by the Plaintiffs, and for such other

              and further relief as the Court deems proper, including costs and attorney fees.

                                             COUNT II
                                        BREACH OF CONTRACT

        68.      That Plaintiffs re-allege paragraphs 1 through 67 as fully set forth herein.

        69.      Plaintiffs’ Policy is a contract under which Defendants were paid premiums in exchange

for its promise to pay Plaintiffs’ losses for claims covered by the Policy.

        70.      The Business Income provisions in the Policies require Defendants to pay for Plaintiffs’

actual loss of Business Income sustained due to the necessary suspension of its operations during the

period of restoration.

        71.      Governor Reynolds’ Proclamation and/or Covid-19 caused direct physical loss to

Plaintiffs’ Property resulting in loss of Business Income, thereby triggering the Business Income

provision of Plaintiff’s Policy.
                                                      10
        Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 11 of 14


       72.     The Policies also provide Civil Authority coverage, which promises to pay the actual loss

of Business Income Plaintiff sustained and the necessary Extra Expense cause by action of civil authority

that prohibits access to Plaintiff’s premises due to physical loss of or damage to the property caused by

or resulting from any Covered Cause of Loss.

       73.     Governor Reynolds’ Proclamation prohibited access to Plaintiffs’ premises due to

physical loss or damage to property resulting in loss of Busines Income and Extra Expense, thereby

triggering the Civil Authority provision under Plaintiff’s Policy.

       74.     The Policies also provide that Defendants will pay necessary Extra Expense Plaintiff

incurs during the period of restoration that Plaintiff would not have incurred had there been no direct

physical loss or damage to the premises.

       75.     Due to Governor Reynolds’ Proclamation, Plaintiffs incurred Extra Expense at Covered

Property.

       76.     At all times material hereto, Plaintiffs maintained reasonable expectations that the loss of

business income and additional expenses would be covered under the Policies under the circumstances

described herein.

       77.     The losses described herein are covered losses under the policy.

       78.     Plaintiffs have complied with the applicable provisions of the Policy.

       79.     No valid policy exclusion exists to preclude coverage.

       80.     To the extent the Virus Exclusion would potentially apply, Defendants should be

estopped from claiming the virus exclusion excludes coverage under these circumstances.

       81.     By denying coverage for the claims and losses set forth herein, Defendants have breached

its coverage obligations under the Policies.

       WHEREFORE, the Plaintiffs respectfully request that the Court enter judgment in favor of the

Plaintiffs and against the Defendants, including the following relief:

                                                    11
         Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 12 of 14


        a.     An award to the Plaintiffs and against the Defendants in an amount in excess of $250,000,

              plus pre-judgment interest, and;

        b. Such other and further relief as the Court deems proper, including costs and reasonable

              attorney fees for having to pursue this matter.

                                            COUNT III
                                       CONDUCT OF BAD FAITH

        82.      The Plaintiffs re-allege paragraphs 1 through 81 as if fully set forth herein.

        83.      Defendants have a contractual obligation to fully and completely investigate a claim of

an insured for policies which they have written and for which they have received commissions.

        84.      Plaintiffs paid on or about October 1, 2019, an annual premium of $18,185 for business

loss of income under policy BP 2767901 01.

        85.      Defendants denied coverage for Plaintiffs’ claim based on a virus exclusion contained

in the policy.

        86.      Defendants failed to make any investigation of the claim and did not inquire if any

facility that was insured had any evidence of infestation of the coronavirus or any other virus at any

time, or if any employee or customer had become infected with the corona virus or other virus at any

time.

        87.      That there was a complete failure in any manner in good faith to investigate the

Plaintiffs’ claim and the claim was summarily denied.

        88.      That the Defendants have acted in bad faith in denying the Plaintiffs’ claim, and failing

in good faith to investigate Plaintiffs’ claim pursuant to Iowa Administrative Code section 191-15.41

(507A) and Iowa Code section 507A(4)(b).

        89.      That as a direct and proximate result of Defendants’ bad faith in failing to investigate

Plaintiffs’ claim, Plaintiffs have been damaged in an amount in excess of $250,000, exclusive of costs

and attorney fees.
                                                      12
        Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 13 of 14


       WHEREFORE, the Plaintiffs respectfully request that the Court enter judgment in favor of the

Plaintiffs and against the Defendants, including the following relief:

       a. An award to the Plaintiffs against the Defendants in an amount in excess of $250,000, plus

           pre-judgment interest, and;

       b. The award of punitive damages as a result of the Defendants acting in bad faith, and for

           such other relief as the Court deems proper, including costs and reasonable attorney fees.

                                           JURY DEMAND

       The Plaintiffs hereby make a demand for trial by jury on all issues so triable.

                                              Respectfully submitted,

                                              CARNEY & APPLEBY, P.L.C.

                                              /s/ James W. Carney
                                              __________________________________________
                                              JAMES W. CARNEY (AT0001327)


                                              /s/ Nicholas J. Mauro
                                              __________________________________________
                                              NICHOLAS J. MAURO (AT0005007)
                                              303 Locust Street, Suite 400
                                              Des Moines IA 50309-1770
                                              Telephone: 515-282-6803
                                              Facsimile: 515-282-4700
                                              E-mail: carney@carneyappleby.com
                                              E-mail: mauro@carneyappleby.com
                                              ATTORNEYS FOR PLAINTIFFS



                                    CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her email address as disclosed by the pleadings of record herein and via the courts
CM/ECF filing service on September 11, 2020 by:

Carney & Appleby Law Firm



                                                    13
      Case 4:20-cv-00154-JAJ-HCA Document 17 Filed 09/14/20 Page 14 of 14


CARNEY & APPLEBY LAW FIRM



_________________________________
Nicholas J. Mauro       AT0005007
400 Homestead Building
303 Locust Street
Des Moines, IA 50309
515-282-6803
515-282-4700 (fax)
ATTORNEY FOR PLAINTIFF




                                      14
